Case 1:19-mj-10645-UA Document 12 Filed 03/04/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
Affirmation in Support of

Vv. Application for Order of Continuance
STUART FINKELSTEIN, | 19 Mag. 10645
Defendant.
State of New York )
County of New York ) ss.
Southern District of New York )

Rushmi Bhaskaran, pursuant to Title 28, United States Code, Section 1746, hereby declares
under penalty of perjury:

1. 1am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United
States Attorney for the Southern District of New York. J submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. §31610h)(7)(A).

2. The defendant was charged in a complaint dated November 12, 2019 with violations of
Title 18, United States Code, Sections 1341, 1028A, 1512(c), and 1623 (mail fraud, aggravated
identity theft, obstruction of justice, and false declarations before a court), The defendant was
arrested in the Southern District: of Florida on November 19, 2019, presented that day before
Magistrate Judge Patrick M. Hunt of the United States District Court for the Southern District of
Florida, and released on a $150,000 personal recognizance bond, among other bail conditions.

On December 3, 2019, the defendant was presented before Magistrate Judge Barbara Moses. The

 
Case 1:19-mj-10645-UA Document 12 Filed 03/04/20 Page 2 of 3

defendant was represented by Brian Griffin, Esq. at this proceeding and ordered released on
$150,000 personal recognizance bond, in addition to other bail conditions.

3. At the presentment on December 3, 2019, defense counsel consented to a waiver of his
client’s right, pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure, to a preliminary
hearing within 21 days of the initial appearance. Accordingly, under the Speedy Trial Act the
Government initially had until January 2, 2020 within which to file an indictment or information,
On January 2, 2020, Magistrate Judge Stewart D. Aaron entered an Order of Continuance, pursuant
to 18 U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or information would
otherwise have had to be filed in this case until February 3, 2020. On February 4, 2020,
Magistrate Judge Sarah Netburn entered an Order of Continuance, pursuant to 18 U.S.C.
§ 3161(h)(7)(A), extending the time within which an indictment or information would otherwise
have had to be filed in this case until March 4, 2020.

4, Defense counsel and I have had discussions regarding a possible disposition of this case.
The negotiations have not been completed and we plan to continue our discussions, but do not
anticipate a resolution before the deadline under the Speedy Trial Act expires on March 4, 2020,

5. Therefore, the Government is requesting a 30-day continuance, until April 3, 2020, to
continue the foregoing discussions and reach a disposition of this matter. On March 2, 2020, 1
personally spoke to defense counsel who specifically consented to this request.

6. This application has been authorized by Assistant United States Attorney Andrew

Dember, Deputy Chief of the Criminal Division.

 
Case 1:19-mj-10645-UA Document 12 Filed 03/04/20 Page 3 of 3

7. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Vise Mc

Rtishmi Bhaskaran
Assistant United States aliomney
212-637-2439

Dated: New York, New York
March 3, 2020

 
